Citation Nr: 1725025	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina, which, in pertinent part, denied service connection for frostbite.  

The Board notes that the Veteran's October 2012 Notice of Disagreement disagreed with the RO denial of service connection for both frostbite and a heart condition.  The RO addressed both issues in its November 2013 Statement of the Case.  However, the Veteran limited his substantive appeal to the issue of service connection for frostbite, and therefore the issue of service connection for a heart condition is not before the Board at this time.   

In December 2013, the Veteran requested a videoconference hearing before a member of the Board.  However, in December 2016, the Veteran withdrew his request for a Board videoconference hearing.  

In August 2015, the Veteran submitted a VA Form 21-22 (Appointment of Individual as Claimant's Representative) appointing The American Legion as his representative, thus replacing Disabled American Veterans, his previous representative.  The Board recognizes this change in representation. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he incurred a frostbite injury while serving in Korea in November 1952, and that he currently experiences residuals of that injury, manifested as pain and burning and "pins" sensation in his lower extremities.  

In May 2011, the National Personnel Records Center (NPRC) notified the RO that the Veteran's service records were "fire-related" and therefore presumed destroyed and unavailable.  The only records pertaining to the Veteran's service that have been associated with the claims file are a copy of his DD-214 (Certificate of Release or Discharge from Active Duty) and a copy of his examination for separation, dated February 1953.  

The Board notes that in June 2011, the RO issued a formal finding of unavailability of the Veteran's service personnel records after requesting a further search of the NPRC.  In August 2011, the RO issued a similar formal finding of unavailability for the Veteran's service medical records.  

In a case where the Veteran's service medical records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty includes obligation to search for alternative personnel and medical records which might verify the Veteran's contentions.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).

In May 2011, the RO provided the Veteran with a notice of its unsuccessful attempts to locate and obtain additional military personnel and medical files, and requested that the Veteran submit additional evidence to assist in identifying alternate sources of information in order to assist in verifying information critical to determining the Veteran's claim.  In May 2011, the Veteran submitted a form National Archives (NA) 13055, identifying his unit (25th Infantry Division) and year of treatment for frostbite (1952) while stationed in Korea.  In a statement dated July 2011, the Veteran essentially confirmed that he had provided all records he possessed in connection with his claim, and provided no further information to assist in locating records in support of his claim.

In June 2015, the RO received a negative response to a request for additional official service records pertaining to the Veteran from his unit, Headquarters and Service Company, 25th Infantry Division, for the periods of January 1952 to March 1952, and from October through November 1952, to include sick and morning reports.  The response indicated that no records pertaining to the Veteran and frostbite were identified.  

Though the RO has taken additional steps in locating relevant service records pertaining to the Veteran's claim, it does not appear that sufficient efforts have been undertaken to search for additional official records that would help to verify the Veteran's claims that he served in Korea and was treated in service for frostbite.  VA has an obligation to assist in obtaining government records that may contain information critical to the Veteran's claim.  38 C.F.R. § 3.159(c) (2016).  The Board finds that the RO has yet to meet the heightened duty to assist the Veteran where his service records have been destroyed or are otherwise unavailable, and the matter must be remanded for further development.  

On remand, the RO should pursue additional resources of information relating to the Veteran's claim that he served in Korea during his period of service, and incurred and was treated for a frostbite injury.  The RO should utilize the information provided by the Veteran in his May 2011 and February 2014 NA form 13055, as well as information from his DD-214, which is of record, to attempt to locate verifying information prior to readjudicating the claim.    

In addition, the Board notes that VA treatment records indicate that the Veteran has been assessed with and treated for lower extremity neuropathy and diabetes mellitus (DM).  The medical evidence of record does not identify the cause of the Veteran's neuropathy, though the Veteran attributes it to frostbite in service.  An examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  

In light of the fact that the case at hand is being remanded for further development for the Veteran's service records, and information that could support a finding of exposure to extreme cold weather, and possibly the incurrence of a cold injury or frostbite, during service, and in the interest of expediting the Veteran's claim, the Board finds that a VA examination and medical opinion could be useful in the evaluation of the Veteran's claim, and should be completed in connection with this remand.  

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the United States Department of the Army, the United States Army and Joint Services Records Research Center (JSRRC) or other appropriate service department for verification of the Veteran's service, to include verification of any dates the Veteran served in Korea, and to obtain any service records referring to the Veteran, to include sick/morning reports for any period of service in Korea, and thereafter.  Provide the service department and other resources with a copy of the Veteran's DD-214, and the information supplied by the Veteran as to his unit and the dates of service in Korea.  

2.  To the extent there is an attempt to obtain any additional records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records.

3.  Then schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's claimed residuals of any in-service cold injury, to include complaints of lower extremity neurological symptoms that may be linked to a cold injury or a broader pathology.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The claims file, including a copy of this REMAND, must be made available to the examiner.

The examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disability manifesting as the claimed symptoms of the lower extremities, to include, but not limited to, neuropathy, is causally related to service, to include as the result of a cold injury sustained in service.  

The examiner should set forth all examination findings, with a clear rationale for all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to a particular question.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




